[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs' objections (#115) to the defendant Putnam Trust's request to revise dated April 13, 1995 are sustained as to all requests except 28 and 29, which are overruled.
This case is consolidate for trial per motion of plaintiff (#120) with Barber v. Jacobs, CV94-0140249, an interpleader action, since both cases arise our of the same series of transactions or events, viz.; the application by the Barbers to the Putnam Trust for a mortgage loan in order to purchase the Jacobs' property, the rejection of that application and the reasons therefor, the role CT Page 8979 therein played by the Barbers, and their right to a refund of their deposit held by the Jacobs' attorney. Practice Book § 84A.
Both cases will be tried together and are scheduled for a week certain of November 21, 1995, and will be pretried October 24, 1995, at 9:30 a.m.
So Ordered.
Dated at Stamford, Connecticut this 3rd day of August, 1995.
WILLIAM BURKE LEWIS, JUDGE